Citation Nr: 1440055	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-operative residuals of left lower extremity osteomyelitis, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to July 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the RO that denied service connection for residuals of left lower extremity osteomyelitis. 

This issue was most recently remanded for further development by the Board in January 2014.  

Following review of the record, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part


REMAND

A review of the record discloses that this case was remanded in January 2014 for a VA examination to determine the likely etiology of left lower extremity osteomyelitis and/or residuals thereof on the basis of service incurrence or as secondary to the service-connected type II diabetes mellitus.  

The record reflects that, when examined in May 2014, the VA examiner stated that the Veteran did not currently have osteomyelitis, but acknowledged having had it.  However, when addressing whether osteomyelitis was caused or aggravated by the service-connected type II diabetes mellitus, he stated that "[n]o current osteomyelitis disorder exist[ed].  Therefore no opinion [could] be rendered regarding a relationship to Veteran's SC Diabetes."  

The Board thus finds that the examination report is inadequate because it does not respond to the question of whether previous left leg osteomyelitis was caused or aggravated by type II diabetes mellitus.  The case must therefore be remanded for an addendum or supplementary opinion

Applicable law states that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2014).  

The term "disability" refers to "any additional impairment resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown; 7 Vet.App. 439, 448 (1995) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310)

The Board would also point out that not only is the Veteran service connected for type II diabetes mellitus, but service connection is also in effect for coronary artery disease, status post bypass graft times six with recurrent congestive heart failure, anatomical loss of both feet, chronic renal failure, and bilateral lower extremity peripheral vascular disease, all associated with service-connected hypertension.  

All of these disabilities must also be considered in connection with the claim of service connection for left lower extremity osteomyelitis on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a VCAA letter pertaining to the issue of service connection for post-operative residuals of left lower extremity osteomyelitis as secondary to a service-connected disability.

2.  The AOJ then should refer the electronic records and a copy of this remand to the same VA examiner (or another one if that one is not available) who examined the Veteran in May 2014 for a supplemental opinion.  [The Veteran may also be scheduled for another VA examination if this is indicated.]

After reviewing the entire record, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the previous osteomyelitis of the left lower extremity was a) proximately caused by (secondary to) or b) made chronically worse (aggravated) by service-connected disability, including type II diabetes, hypertension, coronary artery disease, status post bypass graft times six with recurrent congestive heart failure, anatomical loss of both feet, chronic renal failure, and/or bilateral lower extremity peripheral vascular disease, either singly or in the aggregate. 

The examination report must include complete and detailed rationale for all opinions and conclusions reached.

3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

